STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                                          NO.    2022    KW     0061

VERSUS


NATE    WALKER                                                                         APRIL         8,     2022




In   Re:            Nate       Walker,       applying          for     supervisory              writs,           23rd
                     Judicial           District     Court,          Parish        of        Ascension,           No.
                     22852,




BEFORE:             MCCLENDON,          WELCH,     AND    THERIOT,         JJ.


        WRIT         DENIED        AS    MOOT.     The    records       of       the    Ascension            Parish
Clerk      of       Court' s       Office   reflect       that    the      district          court        acted     on
relator'        s     application           for    postconviction                relief        on         June    12,
2021.


                                                         JEW
                                                         MRT


        McClendon,               J.,      dissents        in     part        and       would         order        the
district            court     to    provide       relator      with    a    copy       of    the     ruling,        if
it has not already done so.




COURT      OF APPEAL,            FIRST     CIRCUIT




        DEPUT          CLERK       OF   COURT
                    FOR    THE     COURT